Case 0:20-cr-60159-RAR Document 41 Entered on FLSD Docket 03/26/2021 Page 1 of 10

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA AD.
ATE

caspno. (ZO -C@— (167

UNITED STATES OF AMERICA

 

vs.
TIARA WALKER,

Defendant.
/

 

PLEA AGREEMENT

The United States Attorney’s Office for the Southern District of Florida and the
Department of Justice, Criminal Division, Fraud Section (“the Offices”) and the Defendant,
TIARA WALKER (hereinafter referred to as “Defendant”), enter into the following agreement:

1. Defendant agrees to plead guilty to the Information, which charges Defendant with
conspiracy to commit wire fraud, in violation of Title 18, United States Code, 371.

2. Defendant understands that she has the right to have the evidence and charges
against her presented to a federal grand jury for determination of whether or not there is probable
cause to believe she committed the offenses with which she is charged. Understanding that right,
and after full and complete consultation with counsel, Defendant agrees to waive in open court her
right to prosecution by indictment and agrees that the Offices may proceed by way of an
information filed pursuant to Rule 7 of the Federal Rules of Criminal Procedure.

3. Defendant is aware that the sentence will be imposed by the Court after considering
the advisory Federal Sentencing Guidelines and Policy Statements (hereinafter “Sentencing
Guidelines”), Defendant acknowledges and understands that the Court will compute an advisory

sentence under the Sentencing Guidelines and that the applicable guidelines will be determined by
Case 0:20-cr-60159-RAR Document 41 Entered on FLSD Docket 03/26/2021 Page 2 of 10

the Court relying in part on the results of a pre-sentence investigation by the Court’s probation
office, which investigation will commence after the guilty plea has been entered. Defendant is
also aware that, under certain circumstances, the Court may depart from the advisory sentencing
guideline range that it has computed, and may raise or lower that advisory sentence under the
Sentencing Guidelines. Defendant is further aware and understands that the Court is required to
consider the advisory guideline range determined under the Sentencing Guidelines, but is not
bound to impose a sentence within that advisory range; the Court is permitted to tailor the ultimate
sentence in light of other statutory concerns, and such sentence may be either more severe or less
severe than the Sentencing Guidelines’ advisory range. Knowing these facts, Defendant
understands and acknowledges that the Court has the authority to impose any sentence within and
up to the statutory maximum authorized by law for the offenses identified in paragraph 1 and that
Defendant may not withdraw the plea solely as a result of the sentence imposed.

4, Defendant understands and acknowledges that the Court may impose a statutory
maximum term of imprisonment of up to 5 years, followed by a term of supervised release of up
to 3 years. In addition to a term of imprisonment and supervised release, the Court may impose
a maximum fine of up to $250,000 or twice the gross gain or gross loss resulting from the offense,
restitution and criminal forfeiture.

5. Defendant further understands and acknowledges that, in addition to any sentence
imposed under paragraph 4 of this agreement, a special assessment in the amount of $100 will be
imposed on Defendant. Defendant agrees that any special assessment imposed shall be paid at the

time of sentencing. If Defendant is financially unable to pay the special assessment, Defendant
Case 0:20-cr-60159-RAR Document 41 Entered on FLSD Docket 03/26/2021 Page 3 of 10

agrees to present evidence to the Offices and the Court at the time of sentencing as to the reasons
for Defendant’s failure to pay.

6. The Offices reserve the right to inform the Court and the probation office of all
facts pertinent to the sentencing process, including all relevant information concerning the offenses
committed, whether charged or not, as well as concerning Defendant and Defendant’s background.
Subject only to the express terms of any agreed-upon sentencing recommendations contained in
this agreement, the Offices further reserve the right to make any recommendation as to the quality
and quantity of punishment.

7. The Offices agree that it will recommend at sentencing that the Court reduce by
two levels the sentencing guideline level applicable to Defendant’s offense, pursuant to Section
3E1.1(a) of the Sentencing Guidelines, based upon Defendant’s recognition and affirmative and
timely acceptance of personal responsibility. If at the time of sentencing Defendant’s offense
level is determined to be 16 or greater, the Offices will file a motion requesting an additional one
level decrease pursuant to Section 3E1.1(b) of the Sentencing Guidelines, stating that Defendant
has assisted authorities in the investigation or prosecution of Defendant’s own misconduct by
timely notifying authorities of Defendant’s intention to enter a plea of guilty, thereby permitting
the government to avoid preparing for trial and permitting the government and the Court to allocate
their resources efficiently. The Offices, however, will not be required to make these
recommendations if Defendant: (1) fails or refuses to make a full, accurate and complete disclosure
to the probation office of the circumstances surrounding the relevant offense conduct; (2) is found
to have misrepresented facts to the government prior to or after entering into this plea agreement;

or (3) commits any misconduct after entering into this plea agreement, including but not limited
Case 0:20-cr-60159-RAR Document 41 Entered on FLSD Docket 03/26/2021 Page 4 of 10

to committing a state or federal offense, violating any term of release, or making false statements
or misrepresentations to any governmental entity or official.

8. The Offices and Defendant agree that, although not binding on the probation office
or the Court, they will jointly recommend that the Court make the following findings as to the
sentence to be imposed:

a, Base offense level: That the base offense level, pursuant to Section 2B1.1(a)
of the Sentencing Guidelines, is 6; and

b. Loss: For purposes of Section 2B1.1(b)(1), the loss amount attributable to
this Defendant is greater than $250,000 and less than $550,000, resulting in an increase of

12 levels.

9, Defendant agrees that she shall cooperate fully with the Offices by: (a) providing
truthful and complete information and testimony, and producing documents, records and other
evidence, when called upon by the Offices, whether in interviews, before a grand jury, or at any
trial or other Court proceeding; and (b) appearing at such grand jury proceedings, hearings, trials,
and other judicial proceedings, and at meetings, as may be required by the Offices. In addition,
Defendant agrees that she will not protect any person or entity through false information or
omission, that she will not falsely implicate any person or entity, and that she will not commit any
further crimes.

10. The Offices reserve the right to evaluate the nature and extent of Defendant’s
cooperation and to make that cooperation, or lack thereof, known to the Court at the time of
sentencing. If in the sole and unreviewable judgment of the Offices Defendant’s cooperation is

of such quality and significance to the investigation or prosecution of other criminal matters as to
Case 0:20-cr-60159-RAR Document 41 Entered on FLSD Docket 03/26/2021 Page 5 of 10

warrant the Court’s downward departure from the advisory sentencing range calculated under the
Sentencing Guidelines and/or any applicable minimum mandatory sentence, the Offices may make
a motion prior to sentencing pursuant to Section 5K1.1 of the Sentencing Guidelines and/or Title
18, United States Code, Section 3553(e), or subsequent to sentencing pursuant to Rule 35 of the
Federal Rules of Criminal Procedure, informing the Court that Defendant has provided substantial
assistance and recommending that Defendant’s sentence be reduced. Defendant understands and
agrees, however, that nothing in this agreement requires the Offices to file any such motions, and
that the Offices’ assessment of the quality and significance of Defendant’s cooperation shall be
binding as it relates to the appropriateness of the Offices’ filing or non-filing of a motion to reduce
sentence.

ll. Defendant understands and acknowledges that the Court is under no obligation to
grant a motion for reduction of sentence filed by the Offices. In addition, Defendant further
understands and acknowledges that the Court is under no obligation of any type to reduce
Defendant’s sentence because of Defendant’s cooperation.

12. Defendant is aware that the sentence has not yet been determined by the Court.
Defendant also is aware that any estimate of the probable sentencing range or sentence that the
Defendant may receive, whether that estimate comes from Defendant’s attorney, the Offices, or
the probation office, is a prediction, not a promise, and is not binding on the Offices, the probation
office or the Court. Defendant understands further that any recommendation that the Offices
make to the Court as to sentencing, whether pursuant to this agreement or otherwise, is not binding
on the Court and the Court may disregard the recommendation in its entirety. Defendant

understands and acknowledges, as previously acknowledged in paragraph 3 above, that Defendant
Case 0:20-cr-60159-RAR Document 41 Entered on FLSD Docket 03/26/2021 Page 6 of 10

may not withdraw her plea based upon the Court’s decision not to accept a sentencing
recommendation made by Defendant, the Offices, or a recommendation made jointly by Defendant
and the Offices.

13. Defendant agrees, in an individual and any other capacity, to forfeit to the United
States voluntarily and immediately all property, real or personal, which constitutes or is derived
from proceeds obtained directly or indirectly, as a result of the violation to which she is pleading
guilty, pursuant to Title 18, United States Code, Section 982(a)(2)(A). In addition, Defendant
agrees to forfeiture of substitute property pursuant to 21 U.S.C. § 853(p). The property subject
to forfeiture includes, but is not limited to,

a. a forfeiture money judgment in the sum of $258,575 in U.S. currency, which
sum represents the value of the property subject to forfeiture;

b. Directly forfeitable property including, but not limited to: approximately
$28,940.87 formerly on deposit account number 1100014085066 at Truist Bank
(formerly BB&T) held in the name of Utilization Review Pros LLC.

14. Defendant further agrees that forfeiture is independent of any assessment, fine, cost,
restitution, or penalty that may be imposed by the Court. Defendant knowingly and voluntarily
agrees to waive all constitutional, legal, and equitable defenses to the forfeiture, including
excessive fines under the Eighth Amendment to the United States Constitution. In addition,
Defendant agrees to waive: any applicable time limits for administrative or judicial forfeiture
proceedings, the requirements of Fed. R. Crim. P. 32.2 and 43(a), and any appeal of the forfeiture.

15. Defendant also agrees to fully and truthfully disclose the existence, nature and

location of all assets in which Defendant has or had any direct or indirect financial interest or
Case 0:20-cr-60159-RAR Document 41 Entered on FLSD Docket 03/26/2021 Page 7 of 10

control, and any assets involved in the offense of conviction. Defendant also agrees to take all
steps requested by the United States for the recovery and forfeiture of all assets identified by the
United States as subject to forfeiture. This includes, but is not limited to, the timely delivery upon
request of all necessary and appropriate documentation to deliver good and marketable title,
consenting to all orders of forfeiture, and not contesting or impeding in any way with any criminal,
civil or administrative forfeiture proceeding concerning the forfeiture.
16. In furtherance of the satisfaction of a forfeiture money judgment entered by the
Court in this case, Defendant agrees to the following:
a. submit a financial statement to the Offices upon request, within 14
calendar days from the request;
b. maintain any asset valued in excess of $10,000, and not sell, hide,
waste, encumber, destroy, or otherwise devalue such asset without
prior approval of the United States;
C. provide information about any transfer of an asset valued in excess
of $10,000 since the commencement of the offense conduct in this
case to date;
d. cooperate fully in the investigation and the identification of assets,
including liquidating assets, meeting with representatives of the
United States, and providing any documentation requested; and
e. notify, within 30 days, the Clerk of the Court for the Southern

District of Florida and the Offices of: (i) any change of name,
Case 0:20-cr-60159-RAR Document 41 Entered on FLSD Docket 03/26/2021 Page 8 of 10

residence, or mailing address, and (ii) any material change in

economic circumstances.
Defendant further understands that providing false or incomplete information about assets,
concealing assets, making materially false statements or representations, or making or using false
writings or documents pertaining to assets, taking any action that would impede the forfeiture of
assets, or failing to cooperate fully in the investigation and identification of assets may be used as
a basis for: (i) separate prosecution, including, under 18 U.S.C. § 1001; or (ii) recommendation of
a denial of a reduction for acceptance of responsibility pursuant to the United States Sentencing
Guidelines § 3E1.1.

17. Defendant understands and acknowledges that the Court must order restitution for
the full amount of the victims’ losses pursuant to 18 U.S.C. § 3663A. Defendant understands that
the amount of restitution owed to the victim(s) will be determined at or before sentencing unless
the Court orders otherwise. The Offices and Defendant agree that the amount of restitution
Defendant owes to the victim(s) is $258,575.

18. Defendant confirms that Defendant is guilty of the offense to which Defendant is
pleading guilty; that Defendant’s decision to plead guilty is the decision that Defendant has made;
and that nobody has forced, threatened, or coerced Defendant into pleading guilty. Defendant
affirms that Defendant has reviewed this agreement and enters into it knowingly, voluntarily, and
intelligently, and with the benefit of assistance of Defendant’s attorney.

19. Defendant is aware that Title 18, United States Code, Section 3742 and Title 28,
United States Code, Section 1291 afford Defendant the right to appeal the sentence imposed in

this case. Acknowledging this, in exchange for the undertakings made by the United States in this
Case 0:20-cr-60159-RAR Document 41 Entered on FLSD Docket 03/26/2021 Page 9 of 10

plea agreement, Defendant hereby waives all rights conferred by Sections 3742 and 1291 to appeal!
any sentence imposed, including any restitution order, or to appeal the manner in which the
sentence was imposed, unless the sentence exceeds the maximum permitted by statute or is the
result of an upward departure and/or an upward variance from the advisory guideline range that
the Court establishes at sentencing. Defendant further understands that nothing in this agreement
shall affect the government’s right and/or duty to appeal as set forth in Title 18, United States
Code, Section 3742(b) and Title 28, United States Code, Section 1291. However, if the United
States appeals Defendant’s sentence pursuant to Sections 3742(b) and 1291, Defendant shall be
released from the above waiver of appellate rights. By signing this agreement, Defendant
acknowledges that Defendant has discussed the appeal waiver set forth in this agreement with
Defendant’s attorney. Defendant further agrees, together with the Offices, to request that the
Court enter a specific finding that Defendant’s waiver of her right to appeal the sentence imposed
in this case was knowing and voluntary.

20. Should Defendant withdraw, or attempt to withdraw, from this plea agreement for
any reason, Defendant understands and agrees that any statements made to the government,
including any factual statement prepared for submission to the Court in connection with
Defendant’s guilty plea, will become admissible as evidence and may be introduced affirmatively
by the United States against Defendant in any criminal proceeding which may then be in effect or
which may at any future time be initiated by the United States.

[Remainder of Page Intentionally Blank]

 
Case 0:20-cr-60159-RAR Document 41 Entered on FLSD Docket 03/26/2021 Page 10 of 10

21. This is the entire agreement and understanding between the Offices and Defendant.

There are no other agreements, promises, representations, or understandings.

 

ARIANA FAJARDO ORSHAN

UNITED STATES oe ee
Date: 2/ 22 /9e2] By: PT ee Feel at

DAVID A. SNIDER .

ASSISTANT UNITED STATES ATTORNEY —

DANIEL KAHN
ACTING CHIEF, FRAUD SECTION

wesc Pee pe
Date: 22/ od fk:

a B.TROUT 7
TRIAL ATTORNEY, FRAUD SECTION
US. OF JUSTICE

      

 

 

 

Date: “
z ORNEY ace THE DEFENDANT
Date: | 2 fi [2233 LA Vea
TARA WALKER
DEFENDANT

10
